Exhibit 10.3

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) is effective as of the 19th day of
December, 2012 (the “Effective Date”), by and between Lee Shapiro (“Executive”)
and Allscripts Healthcare Solutions, Inc., a corporation organized and existing
under the laws of the State of Delaware (formerly known as Allscripts-Misys
Healthcare Solutions, Inc., “Company”). Terms used in this Agreement but not
specifically defined herein shall have the same meaning as in the Employment
Agreement (defined below).

WHEREAS, Company and Executive entered into an Employment Agreement dated
March 17, 2008 and amended on July 31, 2010 and June 5, 2012 (the “Employment
Agreement”); and

WHEREAS, Company and Executive desire to set forth the terms of Executive’s
termination of employment, severance benefits and other matters related thereto.

NOW, THEREFORE, in consideration of the foregoing premises, of the mutual
agreements and covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1. Termination Date. As of the close of business on December 19, 2012 (the
“Termination Date”), Executive’s service as an officer and employment with
Company is terminated and Executive irrevocably resigns from all other positions
with, and boards of directors of, the Company and any subsidiaries and
affiliated companies of Company.

 

2. Severance Pay and Benefits. Executive’s termination of employment is by
mutual agreement of the parties and shall be treated as a Termination without
Cause pursuant to Section 4.3 of the Employment Agreement. Subject to
Executive’s compliance with the terms of this Agreement, Executive shall
receive:

 

  (a) Payment of any Base Salary amounts that have accrued but have not yet been
paid as of the Termination Date, payment for any vacation that has accrued but
not been used as of the Termination Date and the unpaid Performance Bonus, if
any, with respect to the Fiscal Year preceding the Fiscal Year in which the
Termination Date occurs, pursuant to Section 4.5.1 of the Employment Agreement.

 

  (b) The other payments and benefits set forth in Section 4.5.1 of the
Employment Agreement, which are described and shall be paid or provided in
accordance with the terms of Schedule 1 attached to this Agreement. In
consideration of the consulting agreement being entered into concurrently with
this Agreement (the “Consulting Agreement”), the equity vesting in Schedule 1
includes six additional months.

 

  (c) Reimbursement of reasonable professional fees incurred by Executive in
regard to his separation from Company, subject to a maximum of $10,000, to be
paid (i) within fourteen (14) days after Company receives documentation of such
expenses and (ii) in accordance with the last paragraph of Section 10.14 of the
Employment Agreement.



--------------------------------------------------------------------------------

  (d) All expenses incurred by Executive prior to the Termination Date that are
reimbursable pursuant to Section 3.4 of the Employment Agreement. Such expenses
shall be paid (i) within fourteen (14) days after Company receives documentation
of such expenses and (ii) in accordance with the last paragraph of Section 10.14
of the Employment Agreement.

 

3. No Other Payments. Executive expressly acknowledges and agrees that, other
than as specifically provided for in this Agreement and on Schedule 1, no
additional payments or benefits are due from Company on any basis whatsoever.
Notwithstanding the foregoing, the Executive is not releasing (i) Executive’s
rights and any claim to benefits under any employee pension or welfare benefit
plans of the Company or its affiliates or (ii) Executive’s rights to
indemnification (including the immediate advancement of all legal fees with
respect to any claim for indemnification) or reimbursement of expenses under
Sections 3.3.5 and 9 of the Employment Agreement or Company’s certificate of
incorporation or bylaws or applicable insurance policies or (iii) Executive’s
right to payment under the Consulting Agreement.

 

4. Release.

 

  (a) The benefits and payments to Executive provided under this Agreement are
subject to Executive’s execution of (without revocation) and delivery to Company
by the forty-fifth (45th) day following the Termination Date (the “Consideration
Period”) of a release and waiver (the “Release”) in the form attached hereto as
Exhibit A; provided however that if Executive does not execute and deliver a
release to Company prior to the expiration of the Consideration Period or if
Executive revokes the release in accordance with its terms, the shares acquired
upon settlement of the restricted stock units set forth on Schedule 1 shall be
immediately cancelled by the Company; provided further that, prior to the
expiration of the Consideration Period and the Release revocation period, the
Executive shall not transfer the shares acquired upon settlement of the
restricted stock units set forth on Schedule 1 and, in the event of any transfer
in violation of this
Section 4(a), such shares shall be immediately cancelled by Company.

 

  (b) Subject to the expiration of the revocation period under the Release and
in exchange for Executive’s obligations under this Agreement, Company and its
predecessors, parents, subsidiaries, divisions, related or affiliated companies,
benefit plans, plan administrators and other plan fiduciaries, officers,
directors, stockholders, successors, assigns, representatives, agents and
counsel hereby agree not to sue Executive for any actions not rising to the
level of Non-Released Conduct (as defined below) or based upon the facts that
are known on the date of this Agreement by any director of the Company (not
including Mr. Tullman) as of the date of this Agreement (the “Known Facts”), and
agrees to release and forever discharge Executive from any and all torts,
contracts, claims, suits, actions, causes of action, demands, rights, damages,
costs, expenses, attorneys’ fees, and compensation in any form whatsoever, in
law or in equity, which Company has or ever had (from the beginning of time
through and including the

 

2



--------------------------------------------------------------------------------

Effective Date) against Executive, including without limitation on account of or
in any way arising out of, relating to or in connection with Executive’s
employment by or separation of employment from Company, and any and all claims
for damages or injury to any entity, person, property or reputation arising
therefrom, and any claim under any federal, state or local law, statute,
ordinance, guideline, regulation, order or common-law principle of any state,
but only to the extent such torts, contracts, claims, suits, actions, causes of
action, demands, rights, damages, costs, expenses, attorneys’ fees, and
compensation are based upon Known Facts or do not rise to the level of
Non-Released Conduct; provided, however, nothing herein precludes Company from
enforcing its rights under this Agreement or its rights to recover taxes,
advances or reimbursement of expenses if such taxes, advances or expense
reimbursements were provided to Executive in violation of law or then-current
Company policy; provided, further, that nothing contained in this Section 4(b)
shall apply to, or release Executive from, any obligation or commitment of
Executive contained in this Agreement or otherwise arising after the date of
this Agreement. “Non-Released Conduct” means (i) any breach of Executive’s duty
of loyalty to Company or its stockholders, (ii) acts or omissions not in good
faith or which involve intentional misconduct or a knowing violation of the law,
(iii) actions under Section 174 of the Delaware General Corporation Law or
(iv) actions relating to any transaction from which Executive derived an
improper personal benefit.

 

5. Restrictive Covenants. Executive expressly acknowledges and agrees that
Section 5 (“Noncompetition and Confidentiality”) of the Employment Agreement is
replaced in its entirety by this Section 5. The growth and development of
Company and its affiliates and subsidiaries (collectively, the “Company Group”)
depends to a significant degree on the possession and protection of its customer
lists, customer information and other confidential and proprietary information
relating to the Company Group’s products, production methods, research and
development and marketing. All Company Group employees and others engaged to
perform services for the Company Group have a common interest and responsibility
in seeing that such customer information and other confidential information is
not disclosed to any unauthorized persons or used other than for the Company
Group’s benefit. Therefore, in consideration for the payments and benefits
provided under Section 2 and on Schedule 1 and other mutual promises contained
herein:

 

  (a) Non-Solicitation; No-Hire. Executive acknowledges that the identity and
particular needs of the Company Group’s customers are not generally known in the
health care information technology and consulting industry; that the Company
Group has near permanent relationships with, and a proprietary interest in the
identity of, its customers and their particular needs and requirements; and that
documents and information regarding the Company Group’s pricing, sales, costs
and specialized requirements of the Company Group’s customers are highly
confidential and constitute trade secrets. Accordingly, Executive covenants and
agrees, which covenant and agreement is the essence of this Section 5 and the
benefits and mutual promises provided under this Agreement, that for a period of
eighteen (18) months after the

 

3



--------------------------------------------------------------------------------

Termination Date, Executive will not, except on behalf of the Company Group,
directly or indirectly: (i) call on or solicit any Prospects or any accounts or
customers of the Company Group which Executive called upon, solicited or sold to
while employed by the Company Group, for the purpose of soliciting, selling
and/or providing, to any such Prospect, account or customer, any products or
services in competition with any products or services then-being sold by the
Company Group; and (ii) solicit, or accept if offered to Executive, with or
without solicitation, the services of any person who is an Employee of the
Company Group, nor solicit any Employee of the Company Group to terminate
employment with the Company Group, nor agree to hire any Employee of the Company
Group into employment with Executive or any other person or entity. Executive
agrees not to solicit in violation of clause (i) above such Prospects, accounts,
customers or employees for Executive or for any other person, corporation,
partnership or other business entity. “Prospects” means entities or individuals
which have had direct contact with Executive for the purpose of having such
entity or individual enter into a relationship with a member of the Company
Group for the purpose of providing products or services to such entity or
individual. “Employee” means any person who is or was employed by Company Group
during the Employment Period; provided, however, that “Employee” shall not
include any person (a) whose employment with Company Group was terminated by
Company Group without cause or (b) who was not employed by Company Group at any
time during the six (6) month period immediately prior to the Termination Date.

 

  (b) Non-Interference with Business Relationships. For a period of eighteen
(18) months after the Termination Date, Executive will not interact with any
person or entity with which the Company Group has a business relationship as of
the Termination Date, if such interaction is with the intent of affecting such
relationship or potential relationship in a manner adverse to the Company Group.

 

  (c) Non-Competition. In consideration of Executive’s access to and entrustment
of Confidential Information (as defined below) and trade secrets, the benefits
provided hereunder and other mutual promises contained herein, and as a
condition precedent to such benefits provided hereunder, Executive agrees that
for a period of eighteen (18) months after the Termination Date, Executive shall
not, directly or indirectly, for Executive’s own benefit or for the benefit of
others, render services for a Competing Organization anywhere within the
Restricted Territory. The prohibitions in this Section 5(c) apply regardless of
where such services physically are rendered.

For purposes of this Agreement, “Competing Organization” means (i) persons or
organizations, including Executive, engaged in or, to Executive’s knowledge,
about to be engaged in, research or development, production, distribution,
marketing, providing or selling electronic medical record or practice management
software or revenue cycle management software for ambulatory or acute care
environments or (ii) any of the organizations identified in a letter from the
Company of even date herewith relating to this subject matter.

 

4



--------------------------------------------------------------------------------

For purposes of this Agreement, “Restricted Territory” means (i) within the
United States and within each country in which the Company Group has conducted
business in the prior twenty-four (24) month period, but if such area is
determined by judicial action to be too broad, then it shall mean (ii) within
the continental United States, but if such area is determined by judicial action
to be too broad, then it shall mean (iii) within any geographic region in which
Executive has performed services for the Company Group during the last two
(2) years of Executive’s employment with the Company Group. Executive agrees
that in the event a court determines the length of time or the geographic area
or activities prohibited under this Section 5 are too restrictive to be
enforceable, the court may reduce the scope of the restriction to the extent
necessary to make the restriction enforceable.

 

  (d) Reasonableness of Restriction.

 

  (i) Executive acknowledges that the foregoing non-solicitation and
non-competition restrictions placed upon Executive are necessary and reasonable,
and that it has been made clear to Executive that Executive’s compliance with
Section 5 of this Agreement is a material condition to the payments and benefits
provided to Executive pursuant to Section 2 and Schedule 1 of this Agreement.
Executive further acknowledges and agrees that, if Executive breaches any of the
requirements of subsections (a), (b) and (c) of this Section 5, the restricted
periods set forth therein shall be tolled during the time of such breach.

 

  (ii) Executive further acknowledges and agrees that the Company Group has
attempted to impose the restrictions contained hereunder only to the extent
necessary to protect the Company Group from unfair competition. However, should
the scope or enforceability of the restrictive covenant be disputed at any time,
Executive specifically agrees that a court may modify or enforce the covenant to
the full extent it believes to be reasonable under the circumstances existing at
the time.

 

  (e) Non-Disclosure. Executive further agrees that prior to and after the
Termination Date, Executive will not use for himself or for others or divulge or
convey to any other person (except those persons designated by the Company
Group) any Confidential Information (as defined below) obtained by Executive
during the period of Executive’s employment with the Company Group or thereafter
pursuant to Section 9. Executive agrees to observe all Company policies and
procedures that are in effect as of the Termination Date concerning such
Confidential Information. Executive agrees that, except as may be permitted by
written Company policies, Executive will not remove from Company’s premises any
of such Confidential Information without the written authorization of the
Company Group. Executive further agrees not to disclose or use after the
Termination Date any Confidential Information unless hereafter specifically
authorized to do so by the Company Group in writing, except that Executive may
disclose and use such information when necessary in the performance of
Executive’s duties for the Company Group. Executive’s obligations under this
Agreement will continue with respect to Confidential Information until such

 

5



--------------------------------------------------------------------------------

information becomes generally available from public sources through no fault of
Executive’s. Notwithstanding the foregoing, Executive may disclose Confidential
Information if Executive is legally compelled by subpoena or otherwise, or is
required by a regulatory body to make any disclosure that is otherwise
prohibited by this subsection (e), in which case Executive will promptly notify
the Company Group so that the Company Group may seek a protective order or other
appropriate remedy if the Company Group deems such protection or remedy
necessary under the circumstances. Subject to the foregoing, Executive may
furnish only that portion of Confidential Information that Executive is legally
compelled or required to disclose.

 

  (f) Definition of Confidential Information. As used herein, “Confidential
Information” shall include, but is not limited to, the following categories of
information, knowledge, or data currently known relating to the Company Group’s
business which is not in the public domain or otherwise publicly available
(other than as result of a wrongful act of an agent or employee of the Company
Group):

 

  (i) Any information concerning the Company Group’s development methodologies
or processes, products, suppliers or vendors, services, research and
development, new product development, inventions, technological and engineering
data, formulas, production plans and methods, and any related technical or
manufacturing information;

 

  (ii) Any information concerning the Company Group’s financial or profit data,
pricing and cost formulas, marketing information, sales representative or
distributor lists, and any information relating to corporate developments
(including possible acquisitions and divestitures);

 

  (iii) Any information concerning the Company Group’s current or prospective
customer lists and arrangements, equipment and methods used or preferred by the
Company Group’s customers;

 

  (iv) Any information concerning the Company Group’s use of computer software,
source code, object code, or algorithms retained in the Company Group’s computer
or computer systems;

 

  (v) Any information supplied to or acquired by the Company Group under an
obligation to keep such information confidential, including without limitation
Protected Health Information (PHI) as that term is defined by the Health
Insurance Portability and Accountability Act (HIPAA); and

 

  (vi) Any information known by Executive to (x) have value to any member of the
Company Group and (y) not be generally available to the public.

Executive hereby acknowledges that some of this information may not be a “trade
secret” under applicable law. Nevertheless, Executive agrees not to disclose it
except as otherwise permitted under this Agreement.

 

6



--------------------------------------------------------------------------------

  (g) Injunctive Relief. Executive further expressly acknowledges and agrees
that any breach or threatened breach of the provisions of this Section 5 shall
entitle any member of the Company Group, in addition to any other legal remedies
available to it, to seek injunctive relief, to prevent any violation of this
Section 5 without the necessity of any member of the Company Group posting bond
or furnishing other security and without proving special damages or irreparable
injury. Executive recognizes, acknowledges and agrees that the Company Group’s
right to seek such injunctive relief is necessary to protect the Company Group’s
interest.

 

  (h) Severability. If any provision or provisions of this Section 5 shall be
void, unlawful or unenforceable in whole or in part, such provision or
provisions shall be deemed stricken from this Agreement, but this Section 5 and
Agreement shall not otherwise be affected and the remaining provisions shall
continue in full force and effect.

 

6.

Return of Company Property. Executive represents and warrants that, on or before
the 14th day following the expiration of the consulting period set forth in the
Consulting Agreement, Executive will return to Company or leave behind in
Executive’s office in Chicago, Illinois all formulas, correspondence, reports,
computer programs and similar items, customer lists, marketing and sales data
and all other materials pertaining to Confidential Information, and all copies
thereof, obtained by Executive during the period of Executive’s employment with
Company which are in Executive’s possession or under his control. Executive
further agrees that he will not make or retain any copies of any of the
foregoing. Notwithstanding the foregoing, Executive shall be allowed to retain
Executive’s Company-issued laptop if Executive cooperates with Company to ensure
that Company shall have access to such laptop to remove from such laptop all
software, files and other information pertaining to Company.

 

7. Non-Disparagement. Executive agrees not to make any adverse or disparaging
comments (oral or written, including but not limited to, via any form of
electronic media) about Company, its affiliates, or any of their respective
officers, directors, managers or employees which may tend to impugn or injure
their reputation, goodwill and relationships with their past, present and future
customers, employees, vendors, investors and with the business community
generally. Company agrees that its executive officers and directors shall not
make any adverse or disparaging comments about Executive which may tend to
impugn or injure Executive’s reputation and, upon Company having knowledge that
an officer of the Company is making adverse or disparaging comments about
Executive which may tend to impugn or injure Executive’s reputation, the Company
shall promptly instruct such officer to cease making such comments. Nothing in
this Section 7 is intended to prohibit, limit or prevent Executive or Company’s
officers or directors from providing truthful testimony in a court of law, to a
regulatory or law enforcement agency or pursuant to a properly issued subpoena,
and such testimony would not be deemed to be a violation of this Section 7.
Company and Executive shall agree upon mutually satisfactory initial internal
and external statements.

 

7



--------------------------------------------------------------------------------

8. Change of Control. If, during the period beginning on the Termination Date
and ending on the date twelve (12) months after the Termination Date, there is a
Change of Control pursuant to clause (i) or (iii) of the definition thereof in
the Employment Agreement, Company shall provide to Executive the payments and
benefits per Section 4.5.2 of the Employment Agreement within ten (10) business
days after such Change of Control (the date such pay and benefits are provided
referred to herein as the “COC Payment Date”), but with such payments and
benefits offset by (a) the payments and benefits previously received by
Executive per Section 2 above and (b) the payments and benefits to be received
by Executive per Section 2 above on or after the COC Payment Date. Company shall
provide written notice to Executive of the Change of Control within five
(5) business days after the date that the Change of Control occurs. The payments
and benefits provided under this Section 8 are contingent upon Executive’s
compliance with the terms of this Agreement, including without limitation
Sections 4(a), 5, 6, 7 and 9. For the avoidance of doubt, if this Section 8
triggers Executive’s receipt of payments and benefits pursuant to Section 4.5.2
of the Employment Agreement, the performance-based equity award described in
Schedule 1, Row E would vest at target level.

 

9. Cooperation. Subject to his own employment obligations following the
expiration of the Consulting Period, Executive agrees to use his best efforts to
cooperate with reasonable requests of Company and its counsel with respect to
matters with which Executive was directly and substantially involved during his
employment with Company. Subject to the foregoing, such cooperation may include
appearing from time to time at the offices of Company or Company’s counsel in
Chicago, Illinois, for conferences and interviews and in generally providing the
officers of Company and its counsel with the full benefit of Executive’s
knowledge with respect to any such matter. Executive agrees to render such
cooperation at such times as may be mutually agreeable to the parties. Following
the expiration of the Consulting Period, Company shall compensate Executive for
Executive’s time at a rate of $500 per hour.

 

10. Waiver of Any Re-Employment Right. Executive waives all interest in and
right to reinstatement or re-employment with Company and any of its affiliates
and agrees that any application for re-employment may be rejected without
explanation or liability pursuant to this provision.

 

11. Miscellaneous.

 

  (a) Binding Effect. This Agreement shall be binding upon each of the parties
and upon their respective heirs, administrators, representatives, executors,
successors and assigns, and shall inure to the benefit of each party and to
their respective heirs, administrators, representatives, executors, successors
and assigns.

 

  (b) Applicable Law. This Agreement shall be construed in accordance with the
laws of the State of Delaware, without regard to the conflict of law provisions
of any jurisdiction.

 

8



--------------------------------------------------------------------------------

  (c) Dispute Resolution. Executive expressly acknowledges and agrees that
Section 10.9 (“Dispute Resolution and Arbitration”) of the Employment Agreement
remains in full force and effect.

 

  (d) Scope of Agreement. This Agreement and, as indicated, the Employment
Agreement reflect the entire agreement between Executive and Company with
respect to the terms and conditions of Executive’s employment relationship with
Company and the termination of such employment relationship and, except as
specifically provided herein, supersede all prior agreements and understandings,
written or oral relating to the subject matter hereof.

 

  (e) Notices. Any notice pertaining to this Agreement shall be in writing and
shall be given in accordance with Section 10.6 of the Employment Agreement.

 

  (f) Waiver of Breach. The waiver by either party to this Agreement of a breach
of any provision of this Agreement shall not operate as or be deemed a waiver of
any subsequent breach by such party. Continuation of benefits hereunder by
Company following a breach by Executive of any provision of this Agreement shall
not preclude Company from thereafter exercising any right that it may otherwise
independently have to terminate said benefits based upon the same violation.

 

  (g) Amendment. This Agreement may not be modified or amended except by a
writing signed by Executive and an authorized member of the Board of Directors
of the Company.

 

  (h) Counterparts. This Agreement may be signed manually or via electronic
signature and in multiple counterparts, each of which shall be deemed an
original. Any executed counterpart returned by facsimile or PDF shall be deemed
an original executed counterpart.

 

  (i) No Third Party Beneficiaries. Unless specifically provided herein, the
provisions of this Agreement are for the sole benefit of the parties to this
Agreement and are not intended to confer upon any person not a party to this
Agreement any rights hereunder.

 

  (j) Terms and Construction. Each party has cooperated in the drafting and
preparation of this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against either party.

 

  (k) Admissions. Nothing in this Agreement is intended to be, or will be deemed
to be, an admission of liability by Executive or Company to each other, or an
admission that they or any of their agents, affiliates, or employees have
violated any state, federal or local statute, regulation or ordinance or any
principle of common law of any jurisdiction, or that they have engaged in any
wrongdoing towards each other.

 

9



--------------------------------------------------------------------------------

  (l) Withholding. Company may withhold from any amounts payable under this
Agreement such federal, state and local taxes as may be required to be withheld
pursuant to applicable laws or regulations.

 

  (m) Calculations. The terms of Schedule 1 are intended to provide Executive
the payments and benefits due per the terms of Section 4.5.1 of the Employment
Agreement and other applicable compensation-related documents per terms
applicable to a termination of Executive’s employment without Cause. In the
event of manifest error in any calculation reflected on Schedule 1, Company and
Executive agree that the calculation shall be corrected and Executive provided
the correct payment or benefit.

 

  (n) Section 409A of the Code. Executive expressly acknowledges and agrees that
Section 10.14 (“Section 409A of the Code”) of the Employment Agreement remains
in full force and effect and shall apply to this Agreement. Executive is a
“specified employee” of Company and its affiliates (as defined in Treasury
Regulation Section 1.409A-1(i)), and Executive is therefore subject to a delay
in payment until the expiration of the six (6) month period following the date
of Executive’s separation from service from Company (pursuant to Treasury
Regulation Section 1.409A-3(i)(2)(ii)) to receive payments provided hereunder to
the extent such amounts are subject to Section 409A (“Section 409A”) of the
Internal Revenue Code of 1986, as amended.

Signature page is the next page.

 

10



--------------------------------------------------------------------------------

Signature Page to Separation Agreement

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the Effective Date.

 

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. By:  

/s/ Richard J. Poulton

Name: Richard J. Poulton Title: Chief Financial Officer EXECUTIVE:

/s/ Lee Shapiro

Lee Shapiro